Citation Nr: 0528195	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-25 815	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or being 
housebound.

2.  Entitlement to earlier effective date for a 100 percent 
evaluation of hearing loss.

3.  Entitlement to earlier effective date for award of SMC on 
account of deafness in both ears.

4.  Entitlement to earlier effective date for award of 
Dependents' Educational Assistance (DEA) under 38 U.S.C., 
Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This case was previously before the Board in February 2005, 
at which time it was remanded to comply with the veteran's 
request for a Board hearing in conjunction with this appeal, 
and that such a hearing was subsequently held before the 
undersigned Veterans Law Judge in August 2005.  

The February 2005 Remand also listed as issues on appeal 
entitlement to SMC on account of deafness in both ears and 
entitlement to Dependents' Educational Assistance (DEA) under 
38 U.S.C., Chapter 35.  However, the March 2002 rating 
decision had actually granted both of these claims.  In his 
December 2002 notice of disagreement, the veteran indicated, 
in part, that he was appealing the award date on the rating 
decision.  The statement of the case correctly listed the 
issues on appeal as including the effective date to be 
assigned the evaluation for hearing loss, the award of SMC on 
account of deafness in both ears, and the award of Chapter 35 
benefits.  Although the veteran's substantive appeal only 
discussed his aid and attendance and hearing loss claims, he 
did check the box indicating that he wanted to appeal all 
issues identified in the statement of the case.  Therefore, 
the Board has recharacterized the issues on appeal to 
correctly identify the earlier effective dates the veteran 
was seeking.


FINDING OF FACT

On September 9, 2005, the RO was notified by the veteran's 
accredited representative that the veteran died on September 
[redacted], 2005, according to contact with his surviving spouse.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).

ORDER

The appeal is dismissed.

		
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


